Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the communication filed on 12/7/2021.


Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted on 12/7/21 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	The applicant’s arguments filed on 12/7/21 have been taken into consideration, but are not persuasive.
A.	The Double Patenting rejection has been withdrawn in light of the approved terminal disclaimer filed on 12/7/21.
B.	In response to the applicant’s argument (disclosed on pg. 2 of the remarks segment) that Binder doesn’t teach or suggest anonymously fetching content over the Internet:
disclosed in par [0023], lines 1-5, par [0025], lines 1-5, and par [0209], lines 1-5 of Binder) are obvious in light of the broadly claimed limitation of “anonymously fetching content over the Internet” and well-known in the art because onion routing provides for anonymously retrieving content/data without providing the secure data of the requesting party.

C.	In response to the applicant’s argument (disclosed on pg. 2 of the remarks segment) that Binder doesn’t teach or suggest fetching of content that is stored in a web server:
The examiner maintains that the connecting to web servers for retrieving (e.g., “fetching”) web pages (disclosed in par [0012], lines 18-20 of Binder) is obvious in light of the limitation because the web page content contained within the web servers provides the content to the requesting parties, via the intermediate proxy/relay server, for retrieval of said requested content. 

D.	In response to the applicant’s argument (disclosed on pg. 3 of the remarks segment) that Binder doesn’t teach or suggest initiating communication, by the mobile device, with the first server in response to a powering up of the mobile device:
The examiner maintains that the communication devices, such as the mobile laptops, communicating with intermediate relay servers (as disclosed in par [0137-0145], [0175], lines 1-10 and 20-23 & fig. 3a-3b of Binder) is obvious in light of initiating communication, by the mobile device, with the first server in response to a powering up of the mobile device because it would be obvious that the plurality of mobile devices (disclosed by Binder) connect to the cellular network (disclosed in par [0247] of Binder) upon turning on each mobile device, as 

E.	In response to the applicant’s argument (disclosed on pg. 3-4 of the remarks segment) that Binder doesn’t teach or suggest sending, by the mobile device, the first content identifier to the web server:
The examiner maintains that receiving, by the mobile device, the first content identifier from the first server (disclosed in par [0059], lines 16-25 of Binder which discloses one of the intermediate servers sending message slice, including identification of the slice, to a recipient device and in par [0175], lines 1-10, and par [0176] of Binder, which disclose a slice identifier transmitted along with each transmitted slice) is obvious in light of the claimed limitation because one of ordinary skill in the art would find the sending of a message slice, via one of the intermediate/relay servers, to the server would inherently be required to include the ID of the message slice in order for the server (in which par [0068] of Binder discloses may be a web server) for the server to know which content to retrieve/fetch and transmit the content to the client via the intermediate/relay servers.

F.	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Binder doesn’t teach or suggest sending a physical geographical location to the
first server:
Regarding sending a physical geographical location to the first server, the transmission of the recipient IP address along with the message slice to the server associated with the slice (as disclosed in par [0059], lines 20-25 & [0246], lines 40-46 of Binder), the examiner maintains disclosed in par [0059], lines 20-25 & par [0065-0066] of Binder) physical geographical location of each device is obvious in light of sending the device’s physical geographical location, which may be drawn to a continent, country, city, state, province, city, etc. (as disclosed in par [0202] of the applicant’s specification) because, as well known in the art, each IP address represents the location of the sender’s device, including city, Long/LAT coordinates, etc..
G.	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Binder doesn’t teach or suggest wherein the physical geographical location
corresponds to the actual physical geographical location of the mobile device:
The examiner maintains that the sending of an IP address from the sender (which may be implemented as a mobile device, as disclosed in disclosed in par [0059], lines 20-25, par [0065-0066], and par [0202] of Binder) is obvious in light of sending the device’s physical geographical location, which may be drawn to a continent, country, city, state, province, city, etc. (as disclosed in par [0202] of the applicant’s specification) because, as well known in the art, each IP address represents the location of the sender’s device (e.g., “mobile device”), including city, Long/LAT coordinates, etc..
H.	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Binder doesn’t teach or suggest wherein the steps are sequentially executed:
	The examiner maintains that, due to the level of broadness of sequentially executing steps, the sequential content slice transmission (disclosed in par [0193] of Binder) and sequential disclosed in par [0198], lines 10-13 of Binder), are forms of sequential/ordered steps of execution of the anonymous content retrieving taught by Binder.

I.	In response to the applicant’s argument (disclosed on pg. 4-5 of the remarks segment) that Binder doesn’t teach or suggest an IP address or URL of content:
	The examiner maintains that the “IP address for being addressable in the Internet” (disclosed in par [0059], lines 8-10 and par [0069], lines 7-10 of Binder) would be obvious to one of ordinary skill in the art as the determining of the IP address of the sender would be required to be also drawn to the IP address of the content because the sender’s location is where the content/packet data is located, upon said content request being transmitted.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public
use, on sale, or otherwise available to the public before the effective filing date of the
claimed invention.

5.	Claims 1-9, 11-12, 15-16, 22-25, and 27-31 are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Binder (US 2012/0166582).
With respect to claim 1, Binder teaches a method for anonymously fetching over the
Internet a first content identified by a first content identifier from a web server (par [0025], lines
1-5 and par [0068], which discloses transmitting content, such as packets and message slices,
anonymously using Tor, onion routing, and other anonymity techniques via a server, such as a
web server), using a first server (fig. 3a & par [0068], “intermediate servers”) and a mobile
device (fig. 3a, ‘12a-12b, which discloses that the devices may be portable laptops), the method
comprising:
initiating communication, by the mobile device, with the first server in response to a
powering up of the mobile device (par [0137-0145], [0175], lines 1-10 and 20-23 & fig. 3a-3b,
which disclose the communication devices, such as the mobile laptops, communicating with
intermediate relay servers);
receiving, by the mobile device, the first content identifier from the first server (par
[0059], lines 16-25, which discloses one of the intermediate servers sending message slice,
including identification of the slice, to a recipient device, par [0175], lines 1-10, and par [0176],
which disclose a slice identifier transmitted along with each transmitted slice);
sending, by the mobile device, the first content identifier to the web server (par [0059],
lines 19-25, which discloses transmitting the message slice data, including identification of the
slice, to another intermediate server, which par [0068] disclose may be implemented as a web
server, par [0175], lines 1-10, and par [0176], which disclose a slice identifier transmitted along
with each transmitted slice);
receiving , by the mobile device, the first content from the web server in response to the
sending of the first content identifier (par [0074] & par [0178-0179], which discloses one of the
plurality of content-containing servers transmitting content slices to one of the plurality of
destination devices); and
par [0178-
0179], which disclose one of the plurality of mobile laptops sending message slices to one of the
plurality of intermediate servers).

With respect to claim 2, Binder teaches sending a physical geographical location to the
first server (par [0059], lines 20-25 & [0246], lines 40-46, which disclose transmitting an IP
address, indicating a destination address, to an intermediate server).
With respect to claim 3, Binder teaches wherein the physical geographical location
corresponds to the actual physical geographical location of the mobile device (par [0181], lines
12-13).
With respect to claim 4, Binder teaches wherein the physical geographical location
includes at least one out of a continent (par [0181], lines 10-15), a country (par [0181], lines 10-
15), a state or province, a city, a street, a ZIP code, or longitude and latitude.

With respect to claim 5, Binder teaches wherein the steps are sequentially executed
(par [0061], “sequential partitioning”).
With respect to claim 6, Binder teaches wherein each of the identifiers is an IP address
or a URL (par [0059], lines 8-10, “IP address for being addressable in the Internet”).
Regarding claim 7, Binder teaches wherein each of the IP addresses is in IPv4 or IPv6
form (par [0004], lines 10-15 & par [0059], lines 18-24).
With respect to claim 8, Binder teaches wherein the web server uses HyperText
Transfer Protocol (HTTP) and responds to HTTP requests via the Internet (par [0346], lines 1-
12).
With respect to claim 9, Binder teaches wherein the sending of the first content
identifier to the web server comprises a HTTP request (par [0346], lines 1-12).
With respect to claim 11, Binder teaches wherein the communication by the mobile
device with the first server is based on, or is according to, TCP/IP protocol (par [0346], lines 1-
5) or connection.
With respect to claim 12, Binder teaches establishing a connection with the first server,
and wherein the communication with the first server is over the established connection (par
[0068], lines 1-10).
Regarding claim 15, Binder teaches wherein the established connection is using a
tunneling protocol (par [0337], lines 14-16).
With respect to claim 16, Binder teaches wherein the first content includes, consists of,
or comprises, a part or whole of files, text, numbers, audio (par [0232], lines 10-14), voice,
multimedia (par [0232], lines 10-14), video (par [0232], lines 10-14), images, music, or
computer program.
With respect to claim 22, Binder teaches executing an application (par [0073], lines 1-
5, “executed by a dedicated software module”).
With respect to claim 23, Binder teaches wherein the application comprises a web
browser (par [0227], lines 44-46).
Regarding claim 24, Binder further teaches wherein the web browser consists of,
comprises of, or based on, Microsoft Internet Explorer (par [0251], lines 28-31), Google
Chrome, Opera™, or Mozilla Firefox®.
With respect to claim 25, Binder teaches wherein the web browser is a mobile web
browser (par [0339], lines 20-26).
With respect to claim 27, Binder teaches wherein the mobile device comprises a
smartphone (par [0339], lines 11-15).
With respect to claim 28, Binder teaches selecting the mobile device from a group of
devices (par [0198], lines 1-5, which discloses selecting one of a plurality of relay servers,
which may be implemented as mobile devices); 
sending, by the client device, the first content identifier to the first server (par [0175], lines 1-20, which discloses transmitting content slices, including their identifiers, to one of the plurality of servers); and 
sending, by the first server to the mobile device, the received first content identifier (par [0175], lines 26-30, which discloses transmitting the slice data from the selected server to the device).
With respect to claim 29, Binder teaches selecting the mobile device from a group of
devices (par [0198], lines 1-5, which discloses selecting relay servers, which may be
implemented as mobile devices, from a pool of servers); sending, by the first server to the client
device, the received first content (par [0175], lines 26-30, which discloses transmitting the
message slice(s) from the selected server to the device).

With respect to claim 30, Binder teaches wherein the selecting of the mobile device is
performed by the client device (par [0175], lines 1-5 and par [0198], lines 1-5, which disclose
the source device selecting one or more available relay servers, which may be implemented as
mobile devices).
With respect to claim 31, Binder teaches wherein the sending to the web server, by the
mobile device, uses the mobile device as the source device (fig. 3a, 12a-12b & par [0198], lines
1-5, “source computer”) so that the web server is prevented from being aware of the client
device or the address of the client device (par [0209], lines 1-6, “anonymity and
untraceability”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10, 13-14, 17-21 and 26 are rejected under 35 USC 103 as being unpatentable
over Binder (US 2012/0166582) in view of Luna (US 2013/0145017).
With respect to claim 10, Luna further teaches wherein the communication with the
first server or the web server is based on, or uses, HTTP persistent connection (par [0154],
“keep-alive messages”).
It would have been obvious to one of ordinary skill in the art before the effective date of
the claimed invention to combine the teachings of Luna within the embodiment of Binder
because incorporating the prevention of requiring of an excess amount of heartbeats to maintain
a TCP connection (as disclosed by par [0317] of Luna) would provide the predictive result of
lowering latency when establishing connections within Binder because a decrease number of
heartbeats required to implement connections required to fetch the plurality of content slices
(within Binder), which would, in turn, decrease the amount of bandwidth used to establish
connections in Binder.
Regarding claim 13, Binder teaches wherein the communicating with the first server
uses TCP (par [0239]).
Luna further teaches wherein the connection is established by performing ‘Active
OPEN’ or ‘Passive OPEN’ (par [0116], lines 1-5, “open TCP connections”).
It would have been obvious to one of ordinary skill in the art before the effective date of
the claimed invention to combine the teachings of Luna within the embodiment of Binder using
the motivation previously addressed regarding claim 10.

Regarding claim 14, Luna further teaches wherein the communication by the mobile
device with the first server is based on, or is according to, a Virtual Private Network (VPN) (par
[0365], lines 1-11).

the claimed invention to combine the teachings of Luna within the embodiment of Binder using
the motivation previously addressed regarding claim 10.

Regarding claim 17, Luna further teaches wherein the first content includes, consists
of, or comprises, a part of, or a whole of, a web-site page (par [0120], lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective date of
the claimed invention to combine the teachings of Luna within the embodiment of Binder using
the motivation previously addressed regarding claim 10.

With respect to claim 18, Luna further teaches wherein the mobile device is further
storing, operating, or using, a client OS (par [0118], “mobile iOS”).
It would have been obvious to one of ordinary skill in the art before the effective date of
the claimed invention to combine the teachings of Luna within the embodiment of Binder using
the motivation previously addressed regarding claim 10.

With respect to claim 19, Luna further teaches one out of Microsoft Windows 7,
Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1 (par [0118]), Linux,
and Google Chrome OS.
It would have been obvious to one of ordinary skill in the art before the effective date of
the claimed invention to combine the teachings of Luna within the embodiment of Binder using
the motivation previously addressed regarding claim 10.

With respect to claim 20, Luna further teaches wherein the client operating system is a
mobile operating system (par [0118]).
It would have been obvious to one of ordinary skill in the art before the effective date of
the claimed invention to combine the teachings of Luna within the embodiment of Binder using
the motivation previously addressed regarding claim 10.

With respect to claim 21, Luna further teaches wherein the mobile operating system is
one out of Android version 2.2 (Froyo), (par [0118], “Android”) Android version 2.3
(Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean),
Android version 4.4 (KitKat)), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5,
Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft
Windows® Phone version 8, Microsoft Windows® Phone version 9 (par [0118], “Windows
Mobile iOS”), and Blackberry® operating system (par [0118], “Blackberry”).
It would have been obvious to one of ordinary skill in the art before the effective date of
the claimed invention to combine the teachings of Luna within the embodiment of Binder using
the motivation previously addressed regarding claim 10.

With respect to claim 26, Luna teaches wherein the mobile web browser consists of,
comprises of, or based on, Safari, Opera Mini™, or Android web browser (par [0118],
“Android”).
It would have been obvious to one of ordinary skill in the art before the effective date of

the motivation previously addressed regarding claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220110